Title: To James Madison from William Cooke, 6 October 1804 (Abstract)
From: Cooke, William
To: Madison, James


6 October 1804, New York. “Unbounded gratitude, and esteem for you, and affection for the Government, calls on me, to state to you, a Fact, that has come to my knowledge in a way that I dare not Commit to Writing, but of the Correctness of which you need entertain no doubt.
“This Fact, is that there is brewing a most Formidable, and Treasonable Conspiricy against Louisiana. Similar to the one, planed by the French, against East-Florida last War—but better Systamized. Many Million of Dollars, is said to be already raised. Where the Project Originates, is unknown to me but I suspect in France. If this is the first hint, you have received of this business—It is important, to the last degree, that you Spare no pains—or means—to obtain Correct, information respecting it—and immediately to guard against it. This is intended for your private and Confidential Information.”
